Citation Nr: 1313242	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  06-30 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of traumatic brain injury (TBI), to include dizziness/vertigo.

5.  Entitlement to service connection for lumbar spine disorder, to include as secondary to his service-connected migraine headaches.

6.  Entitlement to service connection for a cervical spine disorder, to include as secondary to his service-connected migraine headaches.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for an eye disorder.

9.  Entitlement to an effective date earlier than September 12, 2005, for the establishment of service connection for hypertension.

10.  Entitlement to a rating in excess of 10 percent for service-connected acne vulgaris, pseudofolliculitis, groin rash, and squamous irritation.

11.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran's hearing loss appeal was originally for service connection for bilateral hearing loss.  However, service connection was established for a hearing loss disability of the left ear by an October 2012 Decision Review Officer (DRO) decision.  In view of the foregoing, this issue has been resolved and is not on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The record reflects the Veteran initially requested a hearing before a DRO in conjunction with this appeal.  However, a November 2012 conference report reflects he accepted an informal telephone conference in lieu of a formal hearing.  The Veteran did provide testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in January 2013.  A transcript of this hearing has been associated with the Veteran's VA claims folder.

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required with respect to the Veteran's psychiatric disorder and TDIU claims.  Accordingly, these claims are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  As part of his January 2013 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that a withdrawal of his appeal was requested regarding the claims of service connection for diabetes mellitus and for an earlier effective date for the establishment of service connection for hypertension.

2.  The competent medical and other evidence of record tends to reflect it is at least as likely as not that the Veteran's current hearing loss disability of the right ear and tinnitus are etiologically linked to in-service noise exposure.

3.  The preponderance of the competent medical and other evidence of record is against finding that the Veteran has any current TBI residuals due to his active service.

4.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has a current lumbar spine disorder as a result of his active service, to include as secondary to his service-connected migraine headaches.

5.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has a current cervical disorder as a result of his active service, to include as secondary to his service-connected migraine headaches.

6.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran has an acquired eye disorder as a result of his active service.

7.  The record reflects that the Veteran's service-connected skin disorder does not cover 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; nor does it require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past twelve-month period.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding his claim of service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

2.  The criteria for withdrawal of an appeal by the Veteran regarding his claim of entitlement to an effective date earlier than September 12, 2005, for the establishment of service connection hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

3.  The criteria for a grant of service connection for right ear hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).

4.  The criteria for a grant of service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

5.  The criteria for a grant of service connection for TBI residuals are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

6.  The criteria for a grant of service connection for lumbar spine disorder are not met, to include as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

7.  The criteria for a grant of service connection for a cervical spine disorder are not met, to include as secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

8.  The criteria for a grant of service connection for an eye disorder are not met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

9.  The criteria for a rating in excess of 10 percent for service-connected acne vulgaris, pseudofolliculitis, groin rash, and squamous irritation, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.118, Diagnostic Code 7806 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In this case, as detailed below, the Veteran has withdrawn his appeal on the issues of service connection for diabetes mellitus, and for an earlier effective date for the establishment of service connection for hypertension.  Therefore, no discussion of the VCAA is warranted regarding these claims.

The Board also notes that, for the reasons detailed below, it finds that service connection is warranted for the Veteran's right ear hearing loss and tinnitus.  As this represents a complete grant of the benefit sought on appeal with respect to these claims, no discussion of VA's duty to notify and assist is necessary.

With respect to the other appellate claims adjudicated by this decision, the notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b) (2012).  The United States Court of Appeals for Veterans Claims (Court) has indicated that VCAA notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA must provide a claimant VCAA notice before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Dingess/Hartman, supra; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was sent VCAA-compliant notification via letters dated in October 2004, April 2005, February 2006, May 2006, June 2006, September 2007, October 2009, July 2011, and August 2011.  This case was last adjudicated below via a November 2012 Supplemental Statement of the Case (SSOC) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, and the information used by VA to determine disability rating(s) and effective date(s).  As such, this correspondence fully complied with the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's holding in Quartuccio, supra.  

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of the case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records to include from the Social Security Administration (SSA).  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, to include at the January 2013 Board hearing.  Nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Although he indicated that various physicians had related his claimed disabilities to service, records were requested from these physicians and no such opinion appears in the records.

With respect to the aforementioned January 2013 hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ asked questions to clarify the Veteran's contentions and treatment history.  Further, it was noted that the Veteran sounded like he was familiar with the methods by which service could be established, and that he discussed the increased rating claim and how the condition had affected him and what its manifestations were.  See Transcript p. 18.  In other words, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the January 2013 hearing.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been satisfied. 

The Board further notes that the Veteran was accorded VA medical examinations in October 2006, July 2008, and July 2012, which, as detailed below, included opinions that addressed the etiology of the claimed TBI residuals, lumbar spine disorder, cervical spine disorder, and eye disorder.  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  No competent medical opinions are of record which specifically refute these opinions.  The Board also notes that examinations included findings as to the current nature of the service-connected skin disorder.  No inaccuracies or prejudice is demonstrated with respect to these examinations.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  

In view of the foregoing, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

II.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran testified that a withdrawal of his appeal was requested regarding the claims of service connection for diabetes mellitus and for an earlier effective date for the establishment of service connection for hypertension.  Transcript p. 3.  Consequently, there remain no allegations  of errors of fact or law for appellate consideration of these claims.  Accordingly, the Board does not have jurisdiction to review these appellate claims, and they are dismissed.

III.  Service Connection

General Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  The Court has held that when aggravation of a service member's nonservice-connected disability is proximately due to or the result of a service-connected disease or injury, it too shall be service-connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Analysis - Right Ear Hearing Loss and Tinnitus

For the purpose of applying the laws administered by VA, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.  

In this case, the Veteran essentially contends that he developed a hearing loss disability as a result of in-service noise exposure, and/or as a result of the TBI upon which he is also seeking service connection.  The Board notes that his account of the in-service noise exposure has been accepted as true, and was part of the basis for establishing service connection for left ear hearing loss.  He has also indicated that his tinnitus is of the same etiology, and that it originated while he was on active duty.

The Board observes that there was evidence of hearing loss pursuant to Hensley, supra, at the time of the Veteran's entry into active service.  Specifically, audiological evaluation conducted as part of his February 1975 enlistment examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
X
30
LEFT
15
10
10
X
25

In short, the Veteran was shown to have puretone threshold results in excess of 20 at 4,000 Hertz for both ears.  

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under section 1153 unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this case, while the Veteran did have evidence of right ear hearing loss pursuant to Hensley, supra, he did not have a hearing loss disability as defined by 38 C.F.R. § 3.385.  As such, it is not clear whether he actually had a pre-existing disability noted at the time of his entry into service.  Nevertheless, the Board observes that the record indicates that his right ear hearing acuity did decrease during service.  Specifically, audiological evaluation conducted as part of his February 1978 expiration of term of service examination revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
X
30
LEFT
20
15
15
X
40

Although there was no change for the right ear at 4,000 Hertz, all of the other results show an increase.  The Board notes that the service treatment records contain no findings regarding tinnitus.

The Board also notes that there is competent medical evidence which both supports and refutes the Veteran's claim that his hearing loss disability of the right ear and tinnitus are related to his active service.  For example, a March 2006 VA audio examination noted that the Veteran's service treatment record indicated that he entered active duty military service with a mild high frequency hearing loss and separated from service with essentially the same hearing loss in 1978.  Therefore, the examiner opined that it was unlikely that the Veteran's hearing loss had its origins during his active duty military service.  However, the examiner also opined that it was at least as likely as not that the Veteran's tinnitus had its origins during his active duty military service, noting he experienced a severe ear infection in the left ear during this service.

Thereafter, an October 2006 VA audio examiner opined that it was at least as likely as not that the Veteran's hearing loss and tinnitus are related to noise exposure while in the military.  The examiner also stated that the tinnitus was at least as likely as not due to the hearing loss.

The more recent July 2012 VA audio examination included an opinion that the Veteran's hearing loss was at least as likely as not caused by or a result of an event in military service.  In support of this opinion, the examiner stated that a significant threshold shift was noted at 4,000 Hertz in the left ear when comparing the February 1975 enlistment examination to the 1978 expiration of term of service examination.  However, no specific mention was made of the right ear in this rationale.  Later in the examination report, the examiner stated that the Veteran's hearing loss existed prior to service, and opined that the left ear was aggravated beyond normal progression in the military service but not the right.  In support of this opinion, the examiner stated that there was no significant threshold shift at 4,000 Hertz in the right ear; and that a mild loss of sensitivity at 4,000 Hertz in the right ear was noted on the Veteran's enlistment examination.  Regarding the Veteran's tinnitus, the examiner stated that the Veteran reported onset of tinnitus 15 years earlier, many years following military service, and that its onset was not related to any specific event.  Therefore, the examiner opined that it was less likely than not caused by or a result of military noise exposure because it was first noted many years following military service.

In short, the March 2006 and July 2012 VA examiners provided opinions against the right ear hearing loss being related to service, while the October 2006 VA examiner provided an opinion indicating it was related to service.  Both the March and October 2006 VA examiners related the tinnitus to service, while the July 2012 VA examiner was against such a finding.

The Board notes, however, that the March 2006 VA examiner's rationale was that the hearing results were essentially unchanged from the enlistment examination to the expiration of term of service examination.  Similarly, the July 2012 VA examiner's rationale was that there was no change in the right ear at 4,000 Hertz.  Nevertheless, as noted above, the Veteran's right ear did show a decrease in hearing acuity at the 500, 1,000, and 2,000 Hertz, which was not addressed by either of these examiners.  Further, in regard to the tinnitus, the July 2012 VA examiner's opinion was based upon the disability originating 15 years earlier, when there is other evidence of record that the Veteran indicated it originated while on active duty.  Moreover, the July 2012 VA examiner did not address the October 2006 VA examiner's opinion that the tinnitus was related to the hearing loss.  

In summary, there is evidence that the Veteran's hearing of the right ear worsened during his period of active duty; the Veteran's account of in-service noise exposure has already been accepted as true; there is competent medical evidence which both refutes and supports a finding that the current right ear hearing loss and tinnitus are related to active service; and the Board has found deficiencies in the negative medical opinions.  The Board also notes that in Alemany v. Brown, 9 Vet. App. 518 (1996), the Court held that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert, supra, the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  See also 38 C.F.R. § 3.102.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the competent medical and other evidence of record tends to reflect it is at least as likely as not that the Veteran's current hearing loss disability of the right ear and tinnitus are etiologically linked to in-service noise exposure.  Therefore, service connection is warranted for these disabilities.

Analysis - TBI

In this case, the Veteran has provided multiple explanations as to an in-service TBI.  For example, he has indicated that it is due to an in-service motor vehicle accident.  As part of a June 1978 VA medical examination, he reported that he slipped and fell on post while carrying some books, which resulted in his left frontal temporal area striking the curb.  He reported that he was not unconscious but was "voluntarily" dazed.  He did not get medical attention at the time but apparently there was no significant injury.  However, he indicated that he subsequently developed recurrent headaches from this injury.  In an October 2004 statement, he reported an incident where he and his fellow soldiers thought a Howitzer was going to explode, they all panicked, and he ran into a door and knocked his front teeth out and smashed his head trying to get out.  He also testified at his January 2013 hearing that he injured his head when he fell down about 27 or 28 flights of stairs carrying some video equipment and books for the Reserves pilot program in January 1978.  He testified that he was knocked unconscious, was found by a fellow soldier, and went to the neurology clinic.  See Transcript pp. 4-5

The Board notes that service treatment records dated in February 1976 reflect the Veteran was in a motor vehicle accident where he was hit from behind which resulted in "whiplash" injury to the neck.  Neurologic evaluation was intact, and X-rays of the skull and cervical spine were within normal limits.  Overall assessment was muscle spasm.  Except for this motor vehicle accident, the service treatment records do not contain any entries of the head injuries reported by the Veteran.  Granted, records dated in April 1977 note that the Veteran sustained trauma to the right frontal area and right shoulder as a result of a fistfight the night before.  There was also indication of a bruise to the forehead.

The Board also notes that the dental records do not contain any entries indicative of the Veteran having his front teeth knocked out as described by the 2004 statement.  Further, the Board observes that records dated in February 1978 reflect the Veteran reported he had onset of recurrent headaches in August 1977, and that he had a family history of migraine headaches.  He did not report any head injury at that time.  In fact, it was noted that he had no history of significant head trauma.  Moreover, while the Veteran indicated head injuries from falling while carrying books at both the June 1978 VA examination and the January 2013 Board hearing, he also provided different details.  For example, in June 1978 he indicated that his head struck a curb, that he was not unconscious, and did not seek medical treatment at that time.  In January 2013, he indicated that he fell down multiple flights of stairs, that he was unconscious, and did receive medical treatment at that time.  In addition to the inconsistent accounts of his purported in-service head injury, the Board also observes that the Veteran expressed memory problems on multiple occasions during his January 2013 hearing.  See Transcript pp. 5, 9, 12.

In view of the foregoing, the Board notes that while the Veteran is competent as a lay person to describe a head injury, the record reflects that he is an unreliable historian as to the circumstances of his purported head injury.  The Board also observes that there is evidence he sustained head trauma in December 1978 and May 2006, which is after his period of active service.  

As the record reflects the Veteran is an unreliable historian, and there is evidence of post-service head trauma, the Board finds that competent medical evidence is required to determine whether the Veteran has any current residual(s) of the documented in-service injuries from the February 1976 motor vehicle accident and/or the April 1977 head trauma from a fistfight.  Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

In this case, VA examiners in both October 2006 and July 2012 found that the Veteran did not have any current disability as a result of an in-service TBI.  For example, the October 2006 VA examiner was asked to furnish a statement regarding the claimed residuals of traumatic head concussion, cervical spine train, thoracolumbar spine strain, bilateral shoulder strain, and left leg condition; to include whether it was at least as likely as not these disabilities were related to the motor vehicle accident and fistfight injuries sustained while on active duty.  In response to this question, the examiner noted the Veteran's account of his purported head injury, the records from the February 1976 motor vehicle accident, the April 1977 head trauma, and the post-service head trauma in December 1978.  Following this summary, the examiner stated that while the Veteran had some significant neck, back, and shoulder pathology, there was no evidence, in the records provided, that the apparent minor injuries in the service had anything to do with the current, neck, back, nor shoulder extremity problems.  The examiner also noted that the Veteran served in the military for three (3) years and did not have any serious reported injuries nor physical complaints or findings.  Therefore, the examiner believed that it most likely that the injuries sustained while on active duty were not the cause of the current complaints and claims.

The Board further observes that a July 2012 VA TBI examination concluded that while the Veteran did have TBI residuals, but they were due to a post-service, work-related accident.  Although the examiner noted the Veteran's account of a head injury from falling down stairs, as well as the documented April 1977 head trauma, the examiner found that it was less likely than not (less than 50/50 probability) that the claimed head trauma residuals, eye condition, and vertigo, were incurred in or caused by the claimed in-service injury, event or illness.  In support of this opinion, the examiner noted the April 1977 findings, to include that examination of the head was normal; that the February 1978 separation examination was completely normal; that neurologic consultation in February 1978 for migraine headaches showed no history of head trauma; that the onset of migraine headaches was about August 1977, which was 4 months after the fistfight; and that post-traumatic headaches usually start soon following head injury and tended to alleviate with time; and that review of private records and statement from the Veteran indicated head injury following separation.

The Board acknowledges that, as detailed below, the Veteran indicated his May 2006 work-related injury was the result of his service-connected migraine headaches in that he fell because he was experiencing pain and dizziness from one of his headaches.  However, there is no indication that such was the case in the medical records showing treatment for this injury.  The Board also reiterates that it has already found the Veteran to be an unreliable historian.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against finding that the Veteran has any current TBI residuals due to his active service.

Analysis - Lumbar and Cervical Spine

In this case, the Veteran was treated for complaints of neck and back pain following the February 1976 in-service motor vehicle accident.  However, there was no indication of any subsequent neck and/or back problems during his active service.  In fact, the Veteran indicated on his February 1978 Report of Medical History that he had not experienced recurrent back pain, and his spine and neck were clinically evaluated as normal on the concurrent expiration of term of service examination.  His neck and musculoskeletal system were also clinically evaluated as normal on the June 1978 VA medical examination.  In fact, the record does not indicate any findings of these disabilities until years after service.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (Affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  Moreover, the record reflects that the Veteran's current lumbar and cervical spine disorders originated following the May 2006 work-related injury.  Records following that injury note, in essence, that he was fixing stacks in the back of his truck when he lost his balance and fell backward off the edge of the tractor-trailer; as he went down his left leg caught between the bumper and trailer and he landed on his head, shoulders, and upper back; and that he noted immediate back, head, and neck pain.  Although the Veteran did sustain neck and back injuries in the February 1976 in-service motor vehicle accident, as detailed above the October 2006 VA examiner opined that the current disabilities were not due to these injuries.

The Board acknowledges that the Veteran reported that the May 2006 injury occurred because he was experiencing pain and dizziness from his service-connected migraine headaches at that time, which is what caused him to lose his balance and fall.  Granted, the record indicates the Veteran has consistently reported dizziness associated with these headaches, and the significance of these symptoms is demonstrated by the fact he is in receipt of a 50 percent rating for this disability.  Nevertheless, there is no indication in the records contemporaneous with this accident that the fall occurred because of the symptoms of his service-connected migraine headaches.  These inconsistencies, as well as the Veteran expressed memory difficulties at the January 2013 Board hearing, indicates he is an unreliable historian regarding these disabilities as well.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran has a current lumbar and/or cervical spine disorder as a result of his active service, to include as secondary to his service-connected migraine headaches.

Analysis - Eye Disorder

Initially, the Board observes that vision loss - a refractive error of the eye - is one of the specific conditions for which VA does not grant service connection, as it is not considered a disability for VA purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  

In this case, there is no indication of any eye problems in the Veteran's service treatment records.  For example, his uncorrected visual acuity was found to be 20/20 for both eyes on both his February 1975 enlistment examination and his February 1978 expiration of term of service examination.  He also indicated on the February 1978 Report of Medical History that he had not experienced eye trouble.  There was also no indication of any eye impairment on the June 1978 VA medical examination or for years after service.  

In view of the fact that service connection for an eye condition involves complex medical issues, and as well as the lack of any such impairment until years after service, the Board finds that competent medical evidence is required to resolve this claim.  As detailed above, the Board has already determined the Veteran's contentions do not constitute competent medical evidence.

The Board notes that the Veteran has essentially contended that his current eye disorder is due to his purported in-service TBI.  However, for the reasons stated above, the Board has concluded that service connection is not warranted for TBI or residuals thereof.  The Board also reiterates that the July 2012 VA TBI examiner concluded that it was less likely than not (less than 50/50 probability) that the claimed head trauma residuals, eye condition, and vertigo, were incurred in or caused by the claimed in-service injury, event or illness.  The Veteran was also accorded a VA eye examination in July 2012, at which he was diagnosed with glaucoma and visual field deficit.  The examiner opined, however, that the current eye disability was less likely than not (less than 50/50 probability) incurred in or caused by the claimed in-service injury, event or illness.  In support of this opinion, the examiner stated that the head trauma reported and verified in the service treatment record was highly unlikely causative for cataract formation and glaucoma.

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran has an acquired eye disorder as a result of his active service.

IV.  Higher Rating(s)

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected acne vulgaris, pseudofolliculitis, groin rash, and squamous irritation is evaluated pursuant to the criteria found at 38 C.F.R. § 4.118 , Diagnostic Code 7806 as analaogus to dermatitis.  Under this Code, a noncompensable rating is warranted if less than five percent of the entire body or less than five percent of exposed areas are affected, and; no more than topical therapy was required during the past twelve-month period.  A 10 percent rating is warranted if at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or; if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; if systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  A 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; if constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past twelve-month period. 

(The Board notes that revised provisions for evaluating skin disorders were enacted effective October 23, 2008.  The new regulation provides that the revised provisions are applicable only to claims received on or after October 23, 2008.  Because the Veteran filed his original claim before that date, and as he has not requested consideration under the amended criteria, the newest revisions do not apply in his case.  73 Fed. Reg. 54,708 (Sept. 23. 2008).  Rather, his claim will be considered solely under the criteria effective set forth above as of the date of the claim.)

In this case, the record reflects that the Veteran's service-connected skin disorder does not cover 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas; nor does it require systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past twelve-month period.  

A July 2008 VA skin examination noted that the Veteran did not currently use corticosteroid.  Regarding the frequency of use and duration of treatment during the past 12-month period, the examiner reported "none."  Current symptoms were described as pruritus and rash when present, but no systemic symptoms.  There was no malignant or benign neoplasms of the skin.  Moreover, the examiner stated that there was no dermatitis, eczema, leishmaniaiss, lupus, dermatophytosis, bullous disorders, psoriasis, infections of the skin, cutaneous manifestations of collagen vascular disease, and papulosquamous disorders.  The examiner also stated that old scars of pseudofolliculitis barbae would cover less than 1 percent of the total body surface area.

The more recent July 2012 VA examination noted that the Veteran's present complaints included groin itch.  However, the examiner also found that the skin disorder did not cause scarring or disfigurement of the head, face, or neck; he did not have any benign or malignant skin neoplasms; nor did he have any systemic skin manifestations.  Although the Veteran's skin problems did require constant/near constant treatment of topical medications (Clotrimazole, Camphor lotion), he did not require systemic corticosteroids or other immunosuppressive medications.  The examiner also indicated that the Veteran has no visible skin manifestations on the body or exposed areas.

In view of the foregoing, the Board finds that the Veteran does not meet or nearly approximate the schedular criteria for a rating in excess of 10 percent for his service-connected acne vulgaris, pseudofolliculitis, groin rash, and squamous irritation.  The Board notes that in making this determination it considered the applicability of "staged" rating(s) pursuant to Fenderson v. West, 12 Vet. App. 119 (1999), and Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, a thorough review of the record did not reveal any distinctive period(s) where the Veteran met or nearly approximated the criteria for a higher rating.  Therefore, "staged" rating(s) are not warranted in this case.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the current manifestations of the Veteran's service-connected acne vulgaris, pseudofolliculitis, groin rash, and squamous irritation are contemplated in the rating criteria.  A thorough review of the record does not indicate an exceptional or unusual disability picture,  The rating criteria are therefore adequate to evaluate this service-connected disability and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran has already perfected an appeal on the issue of entitlement to a TDIU due to all of his service-connected disabilities, not just his skin disorder.  For the reasons addressed in the REMAND portion of the decision below, the Board has concluded that further development is required with respect to the TDIU claim.
ORDER

The appeal regarding the claim of service connection for diabetes mellitus is dismissed.

The appeal regarding the claim of entitlement to an effective date earlier than September 12, 2005, for the establishment of service connection for hypertension is dismissed.

Service connection for right ear hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for residuals of TBI, to include dizziness/vertigo, is denied.

Service connection for lumbar spine disorder, to include as secondary to his service-connected migraine headaches, is denied.

Service connection for a cervical spine disorder, to include as secondary to his service-connected migraine headaches, is denied.

Service connection for an eye disorder is denied.

A rating in excess of 10 percent for service-connected acne vulgaris, pseudofolliculitis, groin rash, and squamous irritation is denied.


REMAND

With respect to the claim of service connection for an acquired psychiatric disorder, the Board notes, in pertinent part, that the July 2012 VA psychiatric examiner found that the Veteran did not meet the criteria for PTSD, but did meet the criteria for a depressive disorder not otherwise specified (NOS).  The examiner also opined that the depressive disorder was less likely as not related to the head trauma that occurred in April 1977.  However, the examiner also indicated that the Veteran's depressive disorder appears to be primarily driven by his physical limitations and frustration with erectile dysfunction and pain that he experiences.

The Board notes that the Veteran is service-connected for erectile dysfunction.  He also experiences pain and/or physical limitations from his service-connected migraine headaches and skin disorder.  As such, the record indicates that his current psychiatric disorder may be secondary to his service-connected disabilities.  However, he also experiences physical limitations and pain from nonservice-connected disabilities to include the lumbar and cervical spine disorders for which the Board has determined service connection is not warranted.

In view of the foregoing, the Board finds that a remand is required in order to obtain clarification from the July 2012 VA examiner as to whether the Veteran's current psychiatric disorder is secondary to his service-connected disabilities.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

As the resolution of the Veteran's psychiatric disorder claim may affect his claim of entitlement to a TDIU, the Board finds that these claims are inextricably intertwined.  Therefore, the Board must defer adjudication of the TDIU claim until the development directed for the psychiatric disorder claim has been completed.  Further, as detailed above, the Board has determined that service connection is warranted for right ear hearing loss and tinnitus.  As such disabilities were not considered when the TDIU claim was adjudicated below, a remand is also required for an initial determination as to how these service-connected disabilities affect the TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Please obtain the names and addresses of all medical care providers who have treated the Veteran for his psychiatric disorder since July 2012.  After securing any necessary release, obtain those records not on file.

2.  After obtaining any additional records to the extent possible, the Veteran's claims folder should be made available to the July 2012 VA examiner for review and clarification of the opinion(s) expressed.  Specifically, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the current acquired psychiatric disorder was caused or aggravated by the Veteran's service-connected disabilities.  By aggravation, the Board means an increase in the severity of the disability that is beyond natural progression.

A rationale for any opinion expressed must be provided.

If the original examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified person.  If a new examination is deemed necessary, then one should be provided.

3.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an SSOC which addresses all of the evidence obtained after the issuance of the last SSOC in November 2012, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


